Citation Nr: 1225468	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO. 03-12 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

 1. Entitlement to service connection for hypertension.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected rhinosinusitis with a history of nasal polyps ("rhinosinusitis").

3.  Entitlement to an effective date earlier than August 7, 2001 for the grant of service connection for rhinosinusitis. 



REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to August 1969.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from March 2002  of the RO that denied service connection for hypertension. 

The June 2010 rating decision granted service connection for rhinosinusitis and assigned an initial 10 percent evaluation, effective on August 7, 2001. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In January 2005, March 2008 and March 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for additional development of the record. 

The issue of an increased evaluation for the service-connected rhinosinusitis is addressed is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides based on his service in the Republic of Vietnam. 

2.  The currently demonstrated hypertension is shown as likely as not to have had its clinical onset during his period of active service. 

3.  The Veteran's original claim of service connection for rhinosinusitis filed in October 1996 was denied by a January 1997 rating decision and again in February 1997 decisions after he submitted additional medical evidence from his private physician; he did enter a timely appeal from the latter. 

4.  On August 7, 2001, the Veteran next applied to reopen his claim of service connection for rhinosinusitis. 


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by hypertension is due to disease or injury that was incurred in active service.  38 U.S.C.A.§§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2011).

2.  An effective date earlier than August 7, 2001, the date of the reopened claim, is not assignable for the grant of service connection for rhinosinusitis.  38 U.S.C.A.§§ 5108, 5110, 7104 (West 2002 & Supp. 2009); 38 C.F.R.§§ 3.156, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

To the extent that the action taken with respect to the Veteran's claim of service connection for hypertension hereinbelow, further discussion of VCAA is not required.  See 38 U.S.C.A.§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).

With respect to the Veteran's claim for an earlier effective date, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A.§ 5103(a); 38 C.F.R.§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision. Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error. Rudd v. Nicholson, 20 Vet. App. 296. 299 (2006). 

In September 2010, the Veteran filed a timely NOD to the June 2010 rating decision that granted service connection for rhinosinusitis and assigned the effective date. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2010).  

It is therefore proper for the Board to adjudicate his claims for earlier effective dates. Id.  Although the Veteran has not been specifically notified of the requirements necessary to establish entitlement to an earlier effective date for rhinosinusitis, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003). As such, the appropriate notice has been given in this case. 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in April 2008. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. The letters provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of VCAA have been met. The claims file contains service treatment records (STRs), reports of private and VA post-service medical treatment, and the report of a VA examination for rhinosinusitis in January 2010. 

The examination was adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

This case was remanded in January 2005 so that records could be obtained. It was remanded a second time in March 2008 so records could be obtained, a proper VCAA notice letter could be issued, and the Veteran could be afforded an examination. 

In March 2011, it was remanded again so that a Statement of the Case could be issued and the Veteran could undergo an examination for hypertension.  

As noted, all relevant evidence has been obtained and associated with the Veteran's claims file. He received proper notice in April 2008 and underwent an adequate VA examination for hypertension in February 2012. 

Thus, the Board is satisfied that there was substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim.  

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 


Entitlement to Service Connection for Hypertension

The Veteran contends that his diagnosed hypertension is the result of in service exposure to herbicides in the Republic of Vietnam. Because there is competent medical evidence linking the Veteran's hypertension directly to exposure to herbicides, his claim will be granted.  

Generally, a veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003. 

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011). 

In his October 1965 report of medical history for his enlistment physical, the Veteran answered "yes" to the question, "have you ever had or have you now...hypertension?"  

However, this condition was not noted in his October 1965 entrance examination. Therefore, the presumption of soundness attaches and the issue in this case is service connection rather than aggravation of a pre-existing condition. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Veteran advances two arguments in support of his claim of service connection for hypertension.  First, as he was exposed to herbicides in the Republic of Vietnam, he asserts that this exposure caused hypertension. 

Second, the veteran asserts that he was diagnosed with hypertension within one year of service and is entitled to presumptive service connection for a chronic condition. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Because service connection is being granted based upon medical evidence linking his hypertension directly to exposure to herbicides, his second theory will not addressed.   

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry.  

First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. 

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). 

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 

Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. 

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

If, as in this case, a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), the veteran is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) (emphasis added); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009). 

The Veteran served aboard the USS Maury, which VA has conceded traveled in the inland waterways of the Republic of Vietnam during the Vietnam Era. Therefore, the Veteran is presumed to have been exposed to herbicides. 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6). The diseases that are associated with herbicide exposure for the purposes of the presumption are listed in 38 C.F.R. § 3.309(e). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). 

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease to the list of diseases associated with herbicide exposure. The new regulation specifically states that the term "ischemic heart disease" does not include hypertension." 38 C.F.R. § 3.309(e), Note 3 (2011). The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600-42608 (2002). 

Because hypertension is not listed in VA regulations as a condition that can be linked to presumed exposure to Agent Orange, the Veteran is not entitled to presumptive service connection for this condition. 38 C.F.R. §§ 3.307, 3.309. 

Even if the claimed conditions are not included on the list of diseases associated with herbicide exposure, service connection as directly related to such exposure is not precluded. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The Veteran has been diagnosed with hypertension, satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253.  He also is presumed to have been exposed to herbicides in service, which satisfies the second element of a service connection claim: an in-service incident. Id. 

There are three medical opinions of record regarding a nexus between hypertension and the Veteran's period of active service. 

In February 2005, the Veteran underwent a VA examination wherein the examiner diagnosed him with stage 1 hypertension, "most likely slowly evolved with obesity a contributing factor."  The examiner opined that it was not related to agent orange exposure because there was no evidence that the Veteran was exposed to herbicides, and that there was no direct link between herbicides and hypertension. 

To the extent that the examiner relied on absence of proof that the Veteran was exposed to herbicides, the rationale is inadequate because exposure to herbicides has been conceded.   Further, his statement that there was no direct link between herbicides and hypertension was conclusory and not accompanied by an explanation.  Inadequate medical examinations include examinations that provide conclusions unsupported by a rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). The rationale provided by the February 2005 examiner is not adequate. 

In February 2012, the Veteran underwent a second VA examination for hypertension.  The examiner concluded that the Veteran had episodes of elevated blood pressure in service, but those readings did not fit the definition of hypertension.  

In rendering a negative opinion, the examiner relied on the fact that some of the events the Veteran claimed to have experienced were not recorded in the claims file. The examiner also concluded that herbicide exposure was not currently known to result in essential hypertension. This conclusory statement is not probative evidence.  

In August 2002, the Veteran's private physician stated that he had treated the Veteran since 1986 and that his hypertension was caused by the exposure to dioxin in the military. 

The physician noted that the Veteran's hypertension medication suppressed the rennin-angiotensin-aldosterone system, and that inhibition of ACE resulted in decreased plasma angiotensin II, which led to decreased vasopressor activity and decreased aldosterone secretion.  The physician reasoned that, "[s]ince dioxin [was] a known endocrine disruptor that [could] cause increases in the production of plasma angiotensin II by the adrenal glands, it [was] [his]medical opinion that [the Veteran's] hypertension...was caused by exposure to dioxin in 1967."  

This medical opinion regarding an association between the currently demonstrated hypertension and the Veteran's presumed herbicide exposure is probative because it is accompanied by a rationale.  It provides probative evidence in support of the Veteran's claim and, when weighed against the two VA medical opinions, tends to draw the evidence into relative equipoise in showing that the hypertension as likely as not is due the presumed Agent Orange exposure during his period of active service in the Republic of Vietnam. 

Although further medical inquiry could be undertaken towards development of the claim, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. 

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for hypertension is granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).


Entitlement to an Effective Date Earlier Than August 7, 2001 for the Grant of Service Connection for Rhinosinusitis

The Veteran contends that a date earlier than August 7, 2001 should be established for the grant of service connection for rhinosinusitis.  Specifically, he asserts that service connection should be effective from 1967, when he developed this condition in service.  

Having carefully considered the evidence in light of the applicable law and regulations, the Board must deny the claim by operation of law.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010). 

Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2011). 

Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a) ; 38 C.F.R. § 3.151(a) . Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155(a). 

The Veteran submitted his original claim of service connection for rhinosinusitis on October 21, 1996. In January 1997 the RO denied service connection on the basis that the Veteran's claim was not well grounded. The Veteran submitted additional medical evidence from his private physician, and the claim was denied by rating decision in February 1997.  The Veteran did not appeal from these decisions in a timely manner. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011).  

Although some claims finally denied on this basis may be readjudicated de novo, such readjudication is not allowed unless the claimant makes such a request, or the Secretary makes such a motion, within two years of the enactment of VCAA no action to initiate readjudication of such a claim should be taken subsequent to November 9, 2002. VAOPGCPREC 03-2001 (January 22, 2001); see 38 U.S.C.A. § 7104(c) (West 2002) and 38 C.F.R. § 20.101(a) (2009) (The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA). 

Because the Veteran did not make a request and the Secretary did not make a motion for de novo review, the Veteran's claim was not eligible for de novo review. 

The Veteran's applied to reopen the claim of service connection for rhinosinusitis on August 7, 2001.  In accordance with the applicable regulations, the RO assigned the effective date as of the date of the reopened claim. 

The Veteran asserts that the effective date should be in 1967 when he developed the rhinosinusitis in service.  However, in the absence of an argument claiming clear and unmistakable error in an earlier rating decision, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400(q)(2) (2011). 

As such, the RO has assigned the earliest possible effective date for its grant of service connection based on his reopened claim, which was received by VA on August 7, 2001. See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

In Sears , the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii) (2008) (now 38 C.F.R. 
§ 3.400(q)(2) (2011)), there is no conflict between 38 U.S.C.A. § 5108 (pertaining to the finality of rating decisions) and 38 U.S.C.A. § 5110 (pertaining to effective dates of awards based on based on original claims or claims reopened after final adjudication) and that the earliest possible effective date of service connection for a reopened claim is the date an RO received a Veteran's application to reopen a claim. Id. at 1332.

By operation of law, the date of receipt of the reopened claim on August 7, 2001, is earliest effective assignable in this case.  

Accordingly, on this record, the claim for an earlier effective date must be denied. 



ORDER

Service connection for hypertension is granted. 

The claim for an effective date earlier than August 7, 2001 for the grant of service connection for rhinosinusitis is denied by law. 



REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal. The following further development is required. 

In January 2010, the Veteran underwent a VA examination for the purpose of obtaining an etiology opinion for the Veteran's rhinosinusitis.  This examination was the basis for the grant of service connection.  The examiner noted that the Veteran had a history of nasal polyps and had surgery for them four times between 1974 and 2004. 

Upon examination, the mucosa were erythematous and the septum was midline. A nasal endoscopy showed synechiae on the right inferior turbinate, but no polyps were present and the nasal airway was open. 

Although the January 2010 examination was adequate for establishing service connection, it does not provide sufficient information for the Board to determine whether the rating criteria for a higher evaluation are met.  

Further, the Veteran's post service treatment records for the appeals period note a diagnosis of rhinosinusitis with headaches, but the records also do not provide the type of information necessary to rate the Veteran's condition under Diagnostic Code 6514, chronic sphenoid sinusitis. 38 C.F.R. § 4.97. 

Therefore, an examination is required to assess the current severity of his rhinosinusitis according to the General Rating Formula for Sinusitis, which governs Diagnostic Codes 6010 through 6154. Id.; see Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Accordingly, the remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any non-VA treatment records not currently on file.  The RO should obtain copies of any records and associate them with the claims folder.  If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2.  The RO should review the claims file and ensure the above development action has been conducted and completed and then schedule the Veteran for an examination to determine the current severity of the service-connected rhinosinusitis. 

The purpose of the examination is to determine the current severity of the Veteran's rhinosinusitis and its impact on his employability and daily activities. 

The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The examiner will be advised that the purpose of the examination is to ascertain the severity of the service-connected rhinosinusitis. The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

* The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

* The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

* The examiner must determine whether the Veteran's rhinosinusitis 

1) results in three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment or;

2) results in more than six incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting. 

* The examiner is advised that VA regulations define an "incapacitating episode of sinusitis" as "one that requires bed rest and treatment by a physician." 38 C.F.R. § 4.97, General Rating Formula for Sinusitis, Note. 

* In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

3.  The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnish a fully responsive Supplemental Statement of the Case and afforded reasonable opportunity for response.  

Thereafter, if indicated, the case should then be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


